FILED
                                                                        APRIL 12, 2018
                                                                 In the Office of the Clerk of Court
                                                                WA State Court of Appeals, Division III




            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                               DIVISION THREE

STATE OF WASHINGTON,                           )
                                               )         No. 34929-2-111
                     Respondent,               )
                                               )
       V.                                      )
                                               )
JESUS MARTINEZ,                                )         UNPUBLISHED OPINION
                                               )
                     Appellant.                )
                                               )

       KORSMO, J. - Othello police executed a search warrant and arrested Jesus

Martinez after finding evidence of a methamphetamine distribution operation in Mr.

Martinez's house. A named informant provided probable cause for the search warrant.

Mr. Martinez contends the trial court erred in failing to suppress the evidence obtained in

the search, and argues that the affidavit for the search warrant did not establish the

informant's basis of knowledge or his veracity. We hold that the search warrant was

supported by probable cause, and affirm.
No. 34929-2-III
State v. Martinez



                                         FACTS

      Near midnight on April 26, 2016, Othello Police Officer David Maulen saw what

appeared to be a hand-to-hand drug transaction in a convenience store parking lot.

Officer Maulen questioned a man involved, who stated that he had just bought

methamphetamine from the driver of a silver pickup truck. An officer soon stopped the

departed pickup and arrested the driver, Raul Gonzalez, who unsuccessfully attempted to

hide a baggie of methamphetamine in the gravel after he was detained.

       While being transported to the police station, Mr. Gonzalez stated that he wanted

to talk to officers about the incident. He later waived his Miranda rights and admitted to

Officer Maulen that he sold methamphetamine in the parking lot for $7. Mr. Gonzalez

stated that two additional baggies of crystal methamphetamine were hidden in the

pickup's 4x4 gear shift box. According to Mr. Gonzalez, he obtained the

methamphetamine earlier that night from his long-time friend Jesse (Jesus) Martinez, also

known as "Panther." Clerk's Papers (CP) at 27. Mr. Gonzalez described "Panther's"

house as white, with several solar-powered garden lamps and an older red car parked in

the driveway. CP at 55. He stated that Panther lived there with his wife and a teenage

son. Officer Maulen had investigated Panther two months earlier for methamphetamine

delivery and knew that he drove a white Chevrolet Impala. Mr. Gonzalez affirmed that

Panther drove a white Impala.


                                            2
No. 34929-2-111
State v. Martinez



       Officer Maulen got a warrant to search Mr. Gonzalez's car and discovered

methamphetamine in the 4x4 gear box and $7 in cash, as predicted by Mr. Gonzalez. A

woman who had been playing pool with Mr. Gonzalez on the evening ofthe incident told

investigators that she believed Mr. Gonzalez left to visit Panther that night. She also

described the solar-powered garden lamps at Panther's house.

       On April 27, 2016, Officer Maulen prepared an affidavit for a warrant to search

Mr. Martinez's house. The affidavit included the above details supplied by Mr.

Gonzalez, his female friend, and Officer Maulen. Based on this affidavit, a district court

judge signed the warrant to search Mr. Martinez's house for evidence ofthe crime of

possession ofa controlled substance. The search was conducted the next day, netting

methamphetamine, cocaine, and evidence ofdistribution.

       The State charged Mr. Martinez on April 29, 2016 with possession with the intent

to deliver cocaine, possession with the intent to deliver methamphetamine, and second

degree unlawful possession ofa firearm. He moved to suppress the evidence obtained in

the search ofhis house, arguing in part that the affidavit for the warrant lacked probable

cause. In findings offact and conclusions oflaw entered on December 12, 2016, the trial

court found that Mr. Gonzalez was a named informant who made statements against his

penal interest. For these reasons, the trial court concluded that Mr. Gonzalez "had a

heightened reason to be truthful." CP at 28. The court thus concluded that probable


                                             3
No. 34929-2-111
State v. Martinez



cause existed for the search warrant, and denied the motion to suppress. Mr. Gonzalez

was then convicted on stipulated facts of possession with intent to deliver

methamphetamine and second degree unlawful possession of a firearm.

                                       DISCUSSION

       Mr. Martinez's sole issue on appeal is that the search warrant was not supported

by probable cause. He contends the search warrant affidavit failed to meet the test for

informant-based probable cause under Aguilar-Spinelli. See Aguilar v. Texas, 378 U.S.
108, 84 S. Ct. 1509, 12 L. Ed. 2d 723 (1964); Spinelli v. United States, 393 U.S. 410, 89
S. Ct. 584, 21 L. Ed. 2d 637 (1969). We review the trial court's legal conclusion that

probable cause was established de novo. State v. Chamberlin, 161 Wash. 2d 30, 40, 162
P.3d 389 (2007). In so doing, we give great deference to the magistrate's determination

of probable cause, and will not disturb the magistrate's decision to issue a warrant absent

abuse of discretion. State v. Vickers, 148 Wash. 2d 91, 108, 59 P.3d 58 (2002).

       An affidavit for probable cause to issue a search warrant must set forth facts

sufficient for a reasonable person to conclude that the suspect is probably involved in

criminal activity and that officers will find evidence of that criminal activity at the place

to be searched. State v. Ollivier, 161 Wash. App. 307, 316-17, 254 P.3d 883 (2011). The

affidavit is tested in a "commonsense, non-hypertechnical manner." Chamberlin, 161

Wn.2d at 41. When an informant's tip provides the basis for probable cause to search,


                                              4
No. 34929-2-III
State v. Martinez



Washington courts apply the two-pronged Aguilar-Spinelli test, which requires the

affidavit for a search warrant to (1) set forth circumstances underlying the informant's

conclusions, so that the magistrate can evaluate the reliability of the informant's

information (the basis of knowledge prong); and (2) set forth circumstances underlying

the officer's conclusion that the informant is credible and reliable (the veracity prong).

State v. Wolken, 103 Wash. 2d 823, 827, 700 P.2d 319 (1985); Ollivier, 161 Wn. App. at

317.

       Mr. Martinez first challenges the informant's basis of knowledge. He contends the

affidavit does not establish that Mr. Gonzalez actually saw controlled substances in Mr.

Martinez's house or that Mr. Gonzalez had skill or training in identifying those

substances.

       An informant's personal observations of the facts is sufficient to support the "basis

of knowledge" prong. Wolken, 103 Wn.2d at 827. Here, Mr. Gonzalez told officers that

he was an old friend of Mr. Martinez and had bought methamphetamine from him in the

past. Mr. Gonzalez admitted that he had received the methamphetamine involved in the

$7 sale earlier in the day, while visiting Mr. Martinez "at his home." CP at 55. While

there, Mr. Gonzalez continued, Mr. Martinez pulled half an ounce of methamphetamine

from his pocket and separated out $40-worth to give to Mr. Gonzalez. These facts are

sufficient to establish a reasonable person's conclusion that Mr. Gonzalez had experience


                                             5
No. 34929-2-111
State v. Martinez



identifying methamphetamine and had observed the drug in Mr. Martinez's house. See

Vickers, 148 Wn.2d at 108-09 ("a magistrate is entitled to draw reasonable inferences

from the facts and circumstances set forth in the supporting affidavit").

       Mr. Martinez also challenges the informant's veracity. He argues that the affidavit

was deficient because it did not provide any background on Mr. Gonzalez's reputation or

history of providing accurate information to law enforcement, and because it failed to

include Mr. Gonzalez's criminal history, which was quite extensive.

       The veracity prong of the Aguilar-Spinelli test seeks to evaluate the truthfulness of

the informant. Chamberlin; 161 Wn.2d at 42. Where, as here, the informant does not

have a history of providing information to officers, the informant's reliability may be

established by circumstances that reasonably assure trustworthiness. Id. at 41-42; State v.

Lair, 95 Wash. 2d 706, 710, 630 P.2d 427 (1981). An admission against penal interest is a

factor supporting an informant's reliability, especially when the informant publicly stands

by his information. See Chamberlin, 161 Wn.2d at 42.

      Here, Mr. Gonzalez made a statement against his penal interest when he admitted

that he obtained methamphetamine from Mr. Martinez and then sold some of it in the

convenience store parking lot for $7. He also accurately predicted that officers would

find more methamphetamine in the gear shift box of his 4x4 vehicle. Mr. Gonzalez

provided accurate descriptions of Mr. Martinez's house. and car, of the items found in the


                                             6
No. 34929-2-111
State v. Martinez



4x4,and of the events leading up to his sale of the methamphetamine. This information

was corroborated by the friends who accompanied him that night and by Officer

Maulen's observations and experience. Altogether,these circumstances support a

reasonable person's conclusion that Mr. Gonzalez was reliable.

       Mr. Martinez notes that the affidavit failed to reveal that Mr. Gonzalez had an

extensive criminal history,which Mr. Martinez asserts is evidence that Mr. Gonzales is

not trustworthy. But the superior court rejected this argument because none of the

criminal history involved dishonesty. Furthermore,Mr. Gonzales's criminal history,

along with his admissions against penal interest,were strong motives for him to be

accurate in the information he provided to the officers,especially if he hoped for a

favorable sentencing recommendation. See Chamberlin, 161 Wn.2d at 42; State v. Bean,

89 Wn.2d 467,471,572 P.2d 1102 (1978); Ollivier, 161 Wn. App. at 318.

                                     CONCLUSION

      The facts contained in Officer Maulen's affidavit in support of a search warrant

were sufficient to support the magistrate's conclusion that the named informant had a

basis of knowledge and was trustworthy,meeting the two-pronged test of Aguilar­

Spinelli. Consequently,the trial court properly concluded that the affidavit supported

probable cause to issue the search warrant.




                                              7
No. 34929-2-III
State v. Martinez



      Affirmed.

      A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to

RCW 2.06.040.




WE CONCUR:




                                            8